Title: To James Madison from Julius Oliver, 16 April 1808
From: Oliver, Julius
To: Madison, James



Sir
Marseilles 16th. April 1808

In my last of the 28th Ulto. I had not the time, to have the honor, to send you as per this an account of some of my proceedings, for the benefit of the United States, & the citizens of the U. States.
1o.  My notice of the 7th. December last concerning the Discharge of Seamen.
2o.  My letter to Consul Appleton in Leghorn for having sent me 15. American Seamen.
3o.  My letter to Genl. Armstrong, Min. Pleny. for the U. S. Paris, relative to Seamen, obtaining passage for them to proceed to Bordeaux, the release of the American Brig Aristides of NewYork; Cards of Surety, Imprisonment of some American Citizens &C., with a Copy of the Commissary General of Police’s letter of the 4th. January last.
In the above mentioned letters (which are hereinclosed) I hope that you will see, that I always do the service for the U. States on the most advantageous & Economical plan, & that it will meet with your approbation.
As to the Expences incurred for the Distressed Seamen, I will have the honor to send it with the Statement of the Seamen discharged according to Law in my District.
Inclosed a Packet from Consul Tobias Lear at Algiers.  I have the Honor to be with very great Respect Sir Your most Obedient humble & Devoted Servant
In Absence of the Agent

Juls. Oliver Chanr.


P. S.  List of the Amn. Vessels in Port.
Ship Henry & Francis, of Boston, Wm. Wyer, Master, Sequestered in Pursuance of the Imp. & Royl. Decree
Schoner Fame, of Boston, Small, Master, Sequestered Do. Do.
Schr. Peace & Plenty of Beverly, Foster, Master, Sequestered, Do. Do.
Ship Cados of New York, Obed Bunker, Master, Sequestered Do. Do.
Ship Packet, of Philadelphia, H. H. Fisher, Master, Sequestered Do. Do.
Brig Felicity of Portsmouth, Wm. Boyd Master, not Sequestered having not been boarded by the British

